Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    February 11, 2016

The Court of Appeals hereby passes the following order:

A16A0017. CLAYBOSS v. THE STATE.

       Appellant in the above-referenced case was convicted following a jury trial on
August 13, 2013 and was sentenced a few months later. On December 16, 2013,
appellant’s trial counsel filed a motion, stating that appellant was indigent and
requesting that the court appoint new appellate counsel because trial counsel would
no longer be representing appellant. On January 6, 2014, appellant, now proceeding
pro se, filed a similar motion, requesting new counsel, but the trial court took no
action upon this motion until February 2, 2015, when it granted appellant’s request
and appointed appellate counsel. Shortly thereafter, appellate counsel moved for an
out-of-time appeal, stating that trial counsel never filed motion for new trial or a
notice of appeal before terminating his representation. On May 27, 2015, the trial
court granted appellant’s motion for an out-of-time appeal, and subsequently,
appellant filed a notice of appeal.
       On appeal, appellant contends, inter alia, that his trial counsel rendered
ineffective assistance by refusing to allow appellant to testify in his own defense.
However, given the fact that “this appeal was appellant’s first opportunity to raise the
issue of ineffective assistance of trial counsel, we will remand the case for an
evidentiary hearing on that claim.” Hung v. State, 282 Ga. 684, 685 (2) (653 SE2d 48)
(2007) (punctuation omitted). Accordingly, it is hereby ordered that this case be
remanded to the trial court so that the court can conduct an evidentiary hearing on
appellant’s ineffective assistance of counsel claim. It is further ordered that if the trial
court finds that appellant was denied effective assistance of trial counsel, appellant
shall be entitled to a new trial; however, if the trial court finds that appellant was not
denied effective assistance of trial counsel, then appellant will be entitled to file a
notice of appeal within 30 days of the entry of any such adverse order.

                                        Court of Appeals of the State of Georgia
                                                                             02/11/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.